Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-21 filed 11/18/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huisking et al. (US 2013/0057695) in view of Kasmir et al. (US 2015/0341603) and further in view of Owen (US 2015/0312572) and further in view of Borel et al. (US 2017/0076571) and further in view of Chang (US 2014/0337505).
Regarding claim 1, Huisking teaches a method comprising:

presenting, at the controller device, a first graphical user interface indicating that the activator accessory has been activated (see notification on the mobile device of a first graphical interface indicating the doorbell has been activated), the first graphical user interface comprising a selectable control element to initiate an interaction with the integrated accessory control system associated with the activator accessory (Fig. 6 includes a view button (selectable control element) which initiates interactions with the system associated with the doorbell); and
in response to selection of the selectable control element:
initiating, by the controller device, a video stream from the Internet Protocol camera to the controller device (at least Fig. 6 and paragraphs 38, 48 and 65 teaches 
presenting, at the controller device, a second graphical user interface for interacting with the one or more accessory services of the integrated accessory control system, the second graphical user interface comprising a live view of the video stream (Fig. 7 and paragraphs 26, 48-49, and 65 teaches a second graphical user interface for interacting with the integrated accessory control system, including a real time video stream from the camera being displayed on the mobile device).
While Huisking teaches that the alert is sent to the via a first graphical user interface to allow a user to initiate an interaction, fails to explicitly teach the claimed “wherein the first graphical user interface comprises a still image from the Internet Protocol camera”.
In an analogous art, Kasmir in paragraphs 637 and 638 teaches “a static image of the visitor being sent to the remote computing device of the at least one user” results from the detection of the user. Once the user select to accept the communication request from the doorbell, the video communication is initiated.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kasmir into the system of Huisking because said incorporation allows for the improvement of user experience by giving them a preview of who is at their door/house/location being monitored.
While both Huisking and Kasmir are able to transfer video data from the location of a remote location (user’s mobile device), fails to explicitly teach the limitations of “defining, by the controller device, a set of bitrate tiers for streaming a video, each 
determining, by the controller device, a maximum available bitrate for a video stream between the controller device and the Internet Protocol camera;
selecting, by the controller device, a first bitrate tier from a subset of the bitrate tiers that can accommodate the maximum available bitrate, the first bitrate tier having a highest frame rate of the different combinations;
initiating, by the controller device, the video stream from the Internet Protocol camera to the controller device according to the image resolution and the frame rate of the selected first bitrate tier”.
In an analogous art, Owen teaches the claimed:
defining, by the controller device, a set of bitrate tiers for streaming a video, each bitrate tier of the set of bitrate tiers having a particular bitrate and corresponding to different combinations of an image resolution and a frame rate for streaming the video (paragraph 39 teaches different ABR streaming renditions that is capable of making changes to the bitrate of the streaming video once a change in the available bandwidth is detected);
determining, by the controller device, a maximum available bitrate for a video stream between the controller device and the Internet Protocol camera (paragraphs 39, 44 and 49 teaches wherein when the streaming is taking place a network condition is detected. However, Figs. 3A-3C teaches wherein the system is set to output a maximum throughput, based on video setting and video size. Therefore, the system 
selecting, by the controller device, a first bitrate tier from a subset of the bitrate tiers that can accommodate the maximum available bitrate, the first bitrate tier having a highest frame rate of the different combinations (paragraphs 39 and 49 teaches wherein the ABR rendition with the highest frame rate and highest resolution is selected for output over the network);
initiating, by the controller device, the video stream from the Internet Protocol camera to the controller device according to the image resolution and the frame rate of the selected first bitrate tier (paragraphs 39 and 49 teaches wherein the ABR rendition with the highest frame rate and highest resolution is selected for output over the network).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Owen into the proposed combination of Huisking and Kasmir, because such incorporation allows for the benefit of improving the user experience by maintaining a output video stream during playback (Owen: paragraphs 2-4).
However, while Owen presents the different bitrate tiers available for the system to be utilized, fails to explicitly teach the limitations of “wherein the selected first bitrate tier prioritizes high image resolution over frame rate”.
In an analogous art, Borel teaches in paragraphs 12, 24 and 49 that the system is able to prioritize the video stream by giving priority to higher resolution than the frame rate of the video. 

While the proposed combination of Huisking, Kasmir, Owen and Borel teaches determining a maximum available bitrate between two devices fails to explicitly teach details in which that is determined and therefore fails to, however, in an analogous art, Chang teaches the claimed: sending, by the controller device, a protocol message to the Internet Protocol camera; receiving, by the controller device, a protocol report; and the maximum available bitrate being determined based at least in part on a determined round-trip time between the protocol message and the protocol report (Figs. 1-2 and paragraphs 23 teaches wherein the network module’s controller 110 controls the bitrate between mobile devices based on a transmitted ping packets (“message”) and received acknowledgements (“report”) and calculates a round trip time (RTT) and controls the available bandwidth in accordance with the calculated RTT);
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chang into the proposed combination of Huisking, Kasmir, Owen and Borel allows for the benefit of improving the quality of the video call by preventing degraded frame rate and video quality (Chang: paragraphs 4-7).
Regarding claim 2, Huisking teaches the claimed wherein the one or more other accessory services associated with the integrated accessory control system further include a second accessory service and wherein the second graphical user interface provides a selectable control element to interact with the second accessory service  (Fig. 7 and paragraphs 26, 48-49, and 65 teaches additional services that a user can select for interaction with the integrated accessory control system, including at least two way audio and streaming video).
Regarding claims 3-4, while Huisking teaches the a plurality of accessory services that allows a remote user to interact with the integrated accessory control system, fails to explicitly teach wherein the second graphical user interface comprises a selectable control element to record the video stream and to save a still image from the video stream.
	Kasmir in an analogous art, teaches in Figs. 2 and 28 and paragraph 352 various options displayed on a user interface to allow the user to take a snapshot/picture of the video stream and to store the video stream. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kasmir into the system of Huisking because such incorporation allows for the benefit of archiving a desired event usable for future reproduction.
Regarding claim 5, Huisking teaches the claimed wherein initiating the video stream comprises initiating recording of the video stream (paragraphs 32 and 96 teaches wherein the video captured by the camera is transmitted to the mobile device 
Regarding claim 6, Huisking teaches the claimed wherein the integrated accessory control system is an integrated entry control system and wherein the one or more other accessory services include a lock mechanism service usable to control a door lock (Fig. 2 and paragraph 26 teaches a locking mechanism service over the secured TCP/IP connection).
Regarding claim 7, Huisking teaches the claimed wherein the activator accessory comprises a doorbell (Figs. 2-3, 5 and 8-11 and paragraphs 64-65 teaches a doorbell).
Regarding claim 8, Huisking teaches the claimed wherein the second graphical user interface comprises a selectable control element to lock or unlock the door lock (Fig. 7, unlock door button on the user interface).
Regarding claim 9, Huisking teaches the claimed wherein the controller communicates directly with the activator accessory and the Internet Protocol camera (Figs. 2-3, 5 and 8-11 and paragraphs 64-65 teaches wherein the mobile device communicates directly with the activator accessory and the IP camera).
Regarding claim 10, Huisking teaches the claimed wherein the controller device communicates with at least one of the activator accessory or the Internet Protocol camera via a coordinator device associated with the automated environment (See Fig. 2-3, 5 and 8-11 wherein the Board performs the processes as a coordinator).
Regarding claim 11, Huisking teaches the claimed wherein the activator accessory comprises at least one of:

a movement sensor that detects movement of an object to which the movement sensor is attached, wherein the activator accessory is activated in response to detected movement; or
a sound sensor, wherein the activator accessory is activated in response to a detected sound exceeding a background sound level.
 	Computer readable storage medium claim 12 is rejected for the same reasons as discussed above in claim 1 and additionally, paragraph 30, 36 and 51 of Huisking teaches a computer readable storage medium which stores software which when executed by the processor performs the operations. 
Claim 13 is rejected for the same reasons as discussed in claim 2 above. 
	Claims 14-15 are rejected for the same reasons as discussed above in claims 3-4, respectively.
Claim 16 is rejected for the same reasons as discussed in claim 5 above. 
Claim 17 is rejected for the same reasons as discussed in claim 6 above. 
Claim 18 is rejected for the same reasons as discussed above in claim 1 and additionally, paragraphs 38-39 teaches that the mobile devices 220 includes memory, wireless transmitters/receivers, processors and software stored on the device, which works together to perform the functions of remotely interacting with the integrated accessory control system. 
Claim 19 is rejected for the same reasons as discussed in claim 2 above. 
Claim 20 is rejected for the same reasons as discussed in claim 11 above. 
Regarding claim 21, Chang teaches wherein the mobile device transmits the acknowledgement signal back to the network module 120.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481